Russell, O. J.,
dissenting. Construing items 2 and 3 together, I am of the opinion that the first and most important intention of the testator was to give his daughter 100 acres, neither more nor less; and the verdict directed does not accomplish this result. It appears from the record that the testator owned adjoining land from which the contents of his home place could be supplemented so as to give plaintiff in error 100 acres as devised. The description of the land as contained in item 2 of the will can be followed by a surveyor so as to accomplish the intention of the testator as to the 100 acres of land.